             Case 2:20-cr-00120-CKD Document 10 Filed 11/17/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,            )   2:20-CR-00120-CKD
                                          )
12                     Plaintiff,         )   ORDER TO DISMISS AND VACATE STATUS
                                          )   CONFERENCE
13         v.                             )
                                          )
14   SAMUEL NIXON,                        )   DATE: November 19, 2020
                                          )   TIME: 9:30 a.m.
15                     Defendant.         )   JUDGE: Honorable Carolyn K. Delaney
                                          )
16                                        )
                                          )
17

18         It is hereby ordered that the plaintiff United States of

19   America’s Motion to Dismiss Case Number 2:20-CR-00120-CKD with

20   prejudice is GRANTED.

21         It is further ordered that the status conference scheduled on

22   November 19, 2020, is vacated.

23   IT IS SO ORDERED.

24   Dated: November 16, 2020

25

26

27

28

     ORDER TO DISMISS AND
     VACATE STATUS CONFERENCE                  1                   U.S. v. SAMUEL NIXON
